Appeal from a decision of the Workers’ Compensation Board, filed November 5, 1979, which disallowed a claim for benefits. Claimant contends that she injured her back while working at a sewing machine on June 2, 1952. The board has found that her claim was not filed within the two-year time limitation contained in section 28 of the Workers’ Compensation Law and that there was no evidence of any advance payments of compensation which would serve to waive that requirement. Substantial evidence supports the decision of the board. Decision affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawi'ch, Jr., and Herlihy, JJ., concur.